             Case 2:15-cv-00612-RBL Document 158 Filed 01/21/20 Page 1 of 3



 1                                                            The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DECLARATION OF DAVID
10                                                     GROSSMAN IN SUPPORT OF
                            Plaintiffs,                DEFENDANTS’ REQUEST TO
11          v.                                         STRIKE PLAINTIFFS’ MOTION
                                                       FOR RECONSIDERATION AND
12   CHURCHILL DOWNS INCORPORATED, a                   OPPOSITION TO PLAINTIFFS’
     Kentucky corporation, and BIG FISH                MOTION TO STAY
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
17   and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL

18                                                     DECLARATION OF DAVID
                            Plaintiff,
                                                       GROSSMAN IN SUPPORT OF
19          v.                                         DEFENDANTS’ REQUEST TO
                                                       STRIKE PLAINTIFFS’ MOTION
20   BIG FISH GAMES, INC., a Washington                FOR RECONSIDERATION AND
     corporation; ARISTOCRAT                           OPPOSITION TO PLAINTIFFS’
21   TECHNOLOGIES INC., a Nevada                       MOTION TO STAY
22   corporation; ARISTOCRAT LEISURE
     LIMITED, an Australian corporation; and
23   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation,
24
                            Defendants.
25

26

27

28
           DECLARATION OF DAVID GROSSMAN IN SUPPORT OF DEFENDANTS’ REQUEST TO STRIKE
       PLAINTIFFS’ MOTION FOR RECONSIDERATION AND OPPOSITION TO PLAINTIFFS’ MOTION TO STAY
              Case 2:15-cv-00612-RBL Document 158 Filed 01/21/20 Page 2 of 3




 1          I, David Grossman, hereby declare as follows:

 2                  1.     I am the Senior Director of Engineering at Big Fish Games, Inc. (“BFG”).

 3   I have been employed by BFG since October 2012. My responsibilities as Senior Director of

 4   Engineering include supporting general engineering and product development efforts at BFG. I

 5   make this declaration based on my personal knowledge and, if called as a witness, I could and

 6   would competently testify thereto.

 7                  2.     On December 30, 2019, BFG began surfacing an in-game overlay, or

 8   “pop-up,” to Big Fish Casino users. In the ordinary course of exercising my responsibilities as

 9   Senior Director of Engineering, I helped to implement the December 30 pop-up.

10                  3.     The December 30 pop-up includes language that I understand was

11   approved by the Court in its December 19, 2019 Order. Specifically, the pop-up states:

12                  Big Fish Games’ Terms of Use include a “Dispute Resolution By
                    Binding Arbitration” provision requiring individual arbitration of
13
                    any dispute and waiving the right to participate in any class action
14                  lawsuit or other representative proceeding. By clicking the button
                    below or continuing to access the game, you agree to the Terms of
15                  Use. However, you may opt out of the Dispute Resolution
                    provision by mailing written notice to the Big Fish Games Legal
16                  Department within 30 days of accepting the Terms of Use. This
                    opt-out procedure is detailed in the Terms of Use, available here.
17
                    If you have questions about the legal effect of the Terms of Use,
18                  you should contact an attorney.

19                  There are two pending lawsuits in federal court in Tacoma,
                    Washington relating to Big Fish Casino. These lawsuits assert
20                  claims under Washington law, including the Recovery of Money
                    Lost at Gambling Act and the Consumer Protection Act. The
21                  lawsuits seek to recover money allegedly lost while playing Big
22                  Fish Casino. Big Fish Games denies the claims and believes they
                    have no merit. The court has not yet decided who is right or
23                  whether the lawsuits can proceed as class actions. The individual
                    named plaintiffs in these lawsuits are represented by attorneys at
24                  the law firm Edelson PC, who may be contacted at 800-347-5750.
                    If you accept the Terms of Use and do not opt out of the Dispute
25
                    Resolution provision, you cannot participate in these lawsuits, even
26                  if a class is certified.

27

28
             DECLARATION OF DAVID GROSSMAN IN SUPPORT OF DEFENDANTS’ REQUEST TO STRIKE
         PLAINTIFFS’ MOTION FOR RECONSIDERATION AND OPPOSITION TO PLAINTIFFS’ MOTION TO STAY
Case 2:15-cv-00612-RBL Document 158 Filed 01/21/20 Page 3 of 3
